Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 7-8, 10, 21-32, and 34  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Respect to Claim 1  
	The phrase “wherein each second end comprises an attachment member that is configured 4004691692Attorney Docket No. 37642.0003U2 Application Serial No. 16/623,312 for engagement with an attachment member on the second body support member” makes it unclear as to whether the claim structurally or only functionally requires the attachment member on the second body support member, noting that the attachment member is inside of a functional phrase, but arguably if 
	For the purposes of Examination on the merits, Examiner takes the claim to structurally require attachment members on the second body support member, as without an attachment member present it is not possible for the attachment member on the second end to be configured to engage it.
With Respect to Claim 25  
	The claim recites that each attachment member is configured for engagement with an attachment member on each second end, but it is unclear whether this structurally or only functionally requires the attachment members on each second end. Additionally, the phrase “each attachment member” seems intended to refer to the attachment member on each side edge of the first body support member, but also might require the limitation to be met with respect to the other attachment members referenced e.g. in claim 1, but the specification and drawings do not support such a limitation.
	The remainder of this office action is based on the invention as best understood by Examiner.
With Respect to Claims 27-29 and 34  
They recites the limitation "the body support member".  There is insufficient antecedent basis for this limitation in the claim, as it is unclear which of the first and second body support members it refers to, or if it encompasses either of them and/or any other structure which can be considered a body support member.
	The remainder of this office action is based on the invention as best understood by Examiner.
With Respect to Claim 30  
It recites the limitation "the attachment member on the second body support member".  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this should be taken to require an attachment member on the second body support member instead of on the first body support member or in addition to the one on the first body support member. Additionally, it is unclear 
 The remainder of this office action is based on the invention as best understood by Examiner.
With Respect to Claims 5, 7-8, 10, 21-29, 32 and 34 
	These claims are rejected as they depend from a rejected claim and so incorporate its indefinite scope.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, and 21 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by U.S. Patent #4,149,687 to Nunemacher (Nunemacher). Nunemacher discloses:
With Respect to Claim 1  
A carrier comprising: (a) a compartment dimensioned to support a child, wherein the compartment comprises: (i) a head support member (18) dimensioned to support a child's 
With Respect to Claim 5    
The carrier of claim 1, wherein the seat support comprises two openings (leg openings formed in the side when 13 attaches to 11) dimensioned to allow a child's leg to be insertable through each opening (FIG. 1).  
With Respect to Claim 21  
The carrier of claim 1, wherein each first end is fixedly attached to the top edge of the head support member (Fig. 3, noting they are attached along substantially the entire length at the left and right sides, which includes the top edge).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 10, 21, 24-28, 30-31 and 34 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent #6,666,361 to Lin (Lin).
With Respect to Claim 1  
A carrier comprising: (a) a compartment dimensioned to support a child, wherein the compartment comprises: (i) a head support member (noting topmost portion of 31 or that in combination with 33, noting disclosure of belts 33 supporting the baby’s head indicating that 31 which is at the same level will do the same or alternately is clearly capable of doing so with an appropriately sized child) dimensioned to support a child's head, wherein the head support has a top edge; (ii) a first body support member (lower portion of 31) dimensioned to support a child's back, wherein the first body support member has a bottom edge and a pair of side edges, and wherein the first support member is connected to the head support member; and (iii) a second body support member (32) dimensioned to support a child's front, wherein the second body support member has a length, a top edge, a bottom edge, and a pair of side edges, and wherein the second body support member is connected to the first body support member, wherein the first body support member and the second body support member together comprise a seat support member, and wherein the head support member and first body support member together have a length that is longer than the length of the second body support member (see e.g. FIG. 3 showing the top of 31 extending above the level of the top of 32); and (b) a harness (4) dimensioned to fit a wearer, wherein the harness comprises a pair of shoulder straps (4), wherein each shoulder strap has a first end and a second end, wherein each first end is fixedly attached to the head support member (via 33 or as 33 is part of the head support member, it is fixedly attached to the degree claimed) and wherein each second end comprises an attachment member that is configured for engagement with an attachment member on the second body support member (it is disclosed as length adjustable via conventional means which length adjustment mechanism is an attachment member as claimed), wherein the carrier is configured such that 
	Alternately, although Examiner maintains that the Lin structure is sufficient to meet the language of the claim, as to wherein the first body support member and the second body support member together comprise a seat support member, and wherein the head support member and first body support member together have a length that is longer than the length of the second body support member, to the degree that the drawings may not be to scale, it would have been obvious to one of ordinary skill in the art before the filing date of this application to have the head support member and first body support member (front piece 31) be longer than the second body support member as a mere selection of an art appropriate sizing for the parts particularly given that the drawings show such relative sizing, in order to provide more support and protection for a baby’s head and/or as doing so constitutes at most a mere change in size/proportion which does not patentably distinguish over the prior art (MPEP 2144.04(IV)(A)).
Alternately, although Examiner maintains that the Lin structure is sufficient to meet the language of the claim, as to each first end is fixedly attached to the head support member, to the degree that Lin discloses conventional means to attach 33 and the use of stitching to attach other parts and shows what appears to be stitching connecting 33 and 4, but does not explicitly detail the specifics of how 33 attaches to 4, it would have been obvious to one of ordinary skill in the art before the filing date of this application to fixedly attach the two together (e.g. via stitching) as a mere selection of an art appropriate attachment method and/or for the art known benefits of a given fixed attaching means (e.g. ease of making, strength of connection, low cost).
for engagement with an attachment member on the second body support member, length adjustment buckles, hook and loop fastener, multiple snaps, or many other attachment members are conventional means for providing length adjustment and connecting two strap portions, and so it would have been obvious to one of ordinary skill in the art before the filing date of this application to use such on the Lin carrier, which structure meets the limitations of the claim.
With Respect to Claim 5  
The carrier of claim 1, wherein the seat support comprises two openings (openings between lower 33 and the bottom of 31/32) dimensioned to allow a child's leg to be insertable through each opening.  
With Respect to Claim 7  
The carrier of claim 1, wherein each side edge of the first body support member comprises a first attachment member, wherein each side edge of the second body support member comprises a second attachment member, and wherein the first attachment member is configured for engagement with the second attachment member (the portion of 33 on the side edge of each is an attachment member a claimed, noting that conventional length adjustment means are disclosed to connect them).  
Alternately, although Examiner maintains that the disclosure is sufficient to meet the claim language, Examiner takes official notice that two part straps connected together with an adjustment means (e.g. separable adjustment buckles, hook and loop fasteners, snaps) are 
With Respect to Claim 10  
The carrier of claim 1, wherein each first end is connected to the compartment via a seam (stitching is disclosed and the connection between 4 and 33 is apparently a seam and it is Examiner’s position that a person of ordinary skill in the art would understand it to be such; alternately to the degree that what the drawings show might be interpretable in some other fashion, the use of stitching/a seam would have been obvious as it appears to be such and/or as a mere selection of an art appropriate attachment method and/or for the art known benefits of a seam (e.g. ease of making, strength of connection, low cost)).  
With Respect to Claim 21  
The carrier of claim 1, wherein each first end is fixedly attached to the top edge of the head support member (noting the stitching/sewing attaches to the top edge of 33 to the extent claimed; alternately as to the alternative in which 33 is the attachment mechanism rather than part of the head support member, 33 attaches it to the side of the top edge).  
With Respect to Claim 24  
The carrier of claim 1, wherein each side edge of the first body support member comprises an attachment member (noting portion of 33 attached to the first body support member).
With Respect to Claim 25  
The carrier of claim 24, wherein each attachment member is configured for engagement with an attachment member on each second end.  
With Respect to Claim 26  
The carrier of claim 1, further comprising a waist strap (the lower 33 is a waist strap as it will extend to the side of the waist of a suitably sized child).  
With Respect to Claim 27  
The carrier of claim 26 wherein the waist strap is connected to the body support member.  
With Respect to Claim 28  
The carrier of claim 27, wherein the waist strap is fixedly connected to the body support member (it is fixed to the extent claimed or alternately any suitable art known fixed attachment such as stitching is clearly obvious).  
With Respect to Claim 29  
The carrier of claim 27, wherein the waist strap is connected to the body support member via a seam (lower 33 is shown as being attached via a seam, alternately to the degree that some other interpretation of the drawings might be possible, it would have been obvious to use a seam as a mere selection of a suitable art known attachment means and/or for the art known benefits of seams).  
With Respect to Claim 30  
A carrier comprising: (a) a compartment dimensioned to support a child, wherein the compartment comprises: (i) a head support member (top of 31 or this in combination with 33) dimensioned to support a child's head, wherein the head support has a top edge: (ii) a first body support member (lower portion of 31) dimensioned to support a child's back, wherein the first body support member has a bottom edge and a pair of side edges, wherein each side edge bottom edge, and a pair of side edges, and wherein the second body support member is connected to the first body support member, wherein the first body support member and the second body support member together comprise a seat support member (the two form a seat support, noting the lower portions of each that attach together), and wherein the head support member and first body support member together have a length that is longer than the length of the second body support member (see e.g. FIG. 3 or alternately obvious change in size/proportion which does not patentably distinguish over the prior art (MPEP 2144.04(IV)(A)), see the rejection of claim 1 above for details); (b) a harness (4) dimensioned to fit a wearer, wherein the harness comprises a pair of shoulder straps (4), wherein each shoulder strap has a first end and a second end, wherein each first end is fixedly attached to the head support member (via sewing or similar fixed attachment mechanism as shown in the drawings or obvious selection, see the rejection of claim 1 above for details; alternately fixedly attached via upper 33), and wherein each second end comprises an attachment member (43) configured for engagement with the attachment member (43) on the second body support member; and (c) a waist strap (portion of lower 31 connected to 32 and mating with the attachment member/strap attached to 31, it is a waist belt as it extends along the waist of an appropriately sized child).  
With Respect to Claim 31  
The carrier of claim 30, wherein each first end is fixedly attached to the top edge of the head support member (noting the stitching/sewing attaches to the top edge of 33 to the extent  
With Respect to Claim 34  
The carrier of claim 30, wherein the waist strap is fixedly connected to the body support member (apparently via sewing per drawings and disclosure to use stitching or alternately sewing or other art known fixed attaching means are obvious in view of the disclosure).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Official Notice.
With Respect to Claim 8  
The carrier of claim 7, wherein each side edge of the first body support member comprises a third attachment member, wherein each side edge of the second body support member comprises a fourth attachment member, and wherein the third attachment member is configured for engagement with the fourth attachment member.  
	However, Examiner takes official notice that it is known in the art to attach straps/belts like 33 using multiple snaps, the additional snaps providing a strong securement and/or allowing for adjustment. 
	It would have been obvious to one of ordinary skill in the art before the filing date of this application to attach 33 to 31 using multiple sets of snaps (e.g. 2 or more snaps on 31 to connect each strap) as a mere selection of an art appropriate attachment mechanism, to allow for a stronger connection, and/or as doing so constitutes at most merely making adjustable which does not patentably distinguish over the prior art.
Claims 22-23 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Lin.
With Respect to Claims 22-23  
 
However, it would have been obvious to one of ordinary skill in the art to size each shoulder strap in the claimed range as a mere selection of an art appropriate sizing of the parts, to fit an appropriately sized wearer, and/or as doing so constitutes at most a mere change in size/proportion which does not patentably distinguish over the prior art (MPEP 2144.04(IV)(A)), and/or shoulder strap length is a results effective variable with the results being the size of wearer it will fit and user comfort.  It would have been obvious to one having ordinary skill in the art before the filing date of this application to size the shoulder straps in the claimed range, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  
With Respect to Claim 32  
The carrier of claim 30, but does not detail the sizing of the parts and so does not disclose wherein each shoulder strap has a length of from about 20 inches to about 40 inches.  
However, it would have been obvious to one of ordinary skill in the art to size each shoulder strap in the claimed range as a mere selection of an art appropriate sizing of the parts, to fit an appropriately sized wearer, and/or as doing so constitutes at most a mere change in size/proportion which does not patentably distinguish over the prior art (MPEP 2144.04(IV)(A)), and/or shoulder strap length is a results effective variable with the results being the size of wearer it will fit and user comfort.  It would have been obvious to one having ordinary skill in the art before the filing date of this In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  
Response to Arguments
Applicant’s arguments filed 11/12/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner notes that as the arguments are moot that Examiner has not provided a detailed response to all such arguments, but the mere lack of a detailed response  should not be taken as acquiescence or agreement with such arguments or any particular characterization of claim language or interpretation or what the prior art references teach.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734